Citation Nr: 0616877	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  01-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a heart disorder, 
claimed as a murmur.  

4.  Entitlement to service connection for a lung disorder, to 
include as a result of exposure to Agent Orange.  

5.  Entitlement to service connection for simple myopia.  

6.  Entitlement to an initial rating in excess of 20 percent 
for service-connected thoracolumbar strain.  

7.  Entitlement to an initial compensable rating for service-
connected scar of the right eyebrow.  



8.  Entitlement to a compensable rating for a burn scar of 
the left hand.  

9.  Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1988, to include service in the Republic of 
Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  At that time, the RO granted service 
connection for thoracolumbar strain and assigned a 10 percent 
rating, effective from June 1999.  Service connection was 
also established for a right eyebrow scar and a 
noncompensable rating was assigned, also from June 1999.  A 
noncompensable rating in effect for a left hand burn scar was 
continued, as was a noncompensable rating in effect for 
bilateral hearing loss.  Service connection was denied for 
numerous disorders, to include several that continue on 
appeal - sinusitis, a skin disorder of the legs, a heart 
disability, lung disease, and simple myopia.  

In May 2004, the issues as listed on the title page of this 
decision were remanded for additional evidentiary 
development.  Subsequently, in a March 2006 rating decision, 
the evaluation of service-connected thoracolumbar strain 
disorder was increased to 20 percent, effective June 1999.  
This is not the maximum rating possible.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Thus, this issue remains on 
appeal.  

Also in May 2004, service connection was granted for herpes 
progenitalis and a noncompensable rating was assigned from 
June 1999.  The grant of service connection represents a 
complete grant of that benefit sought on appeal.  Thus, the 
Board does not have jurisdiction over this issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(Board cannot possess jurisdiction over an issue where a 
rating decision constituted a full award of the benefit 
sought on appeal).  

The claims file has now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of sinusitis.  

2.  There is no competent medical evidence of record of a 
current diagnosis of a skin disorder of the legs.  

3.  There is no competent medical evidence of record of a 
current diagnosis of a heart disorder, claimed as a murmur.  

4.  There is no competent medical evidence of record of a 
current diagnosis of a lung disorder.  

5.  Myopia is a refractive error of the eye.  

6.  The veteran experiences chronic back pain, particularly 
with activity.  He has moderate limitation of motion in the 
lumbar spine with 40 degrees of flexion with pain, extension 
to 30 degrees without pain, with left and right lateral 
flexion to 30 degrees without pain.  Mild degenerative 
arthritis is demonstrated, but intervertebral disc disease is 
not.  Moreover, the veteran does not exhibit incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

7.  The right eyebrow scar is virtually invisible, and there 
is no loss of tissue, no indentation, no change in color of 
the skin, and it is non-adhesed and nontender.  

8.  There is a left hand flash burn scar in the web between 
the thumb and forefinger, but there is no evidence of a scar.  
The veteran reports a prickling feeling in this area of the 
hand when it is touched, but there is no loss of tissue or 
muscle mass, and there is no irregularity of the skin.  It is 
non atrophic, and there is no area to measure.  There is no 
inflammation, edema or keloid formation, and no 
disfigurement.  

9.  The veteran is shown by current VA audiometric 
examination to have Level I hearing in both ears.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  A skin disorder of the legs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  

3.  A heart disorder, claimed as a heart murmur, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 30307, 3.309 (2005).  

4.  A lung disorder, claimed as a result of exposure to Agent 
Orange, was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

5.  Myopia, or refractive eye error, is not a disease for 
which VA compensation is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  

6.  The criteria for a rating in excess of 20 percent for 
thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5237 
(2005); 4.71a, DCs 5292, 5293, 5295 (2000).  

7.  The criteria for an initial compensable disability rating 
for a scar of the right eyebrow have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.31, 4.118 DCs 7800, 7803, 7804, 
7805 (2005); 4.118, DCs 7800, 7803, 7804, 7805 (2002).  

8.  The criteria for a compensable disability rating for a 
burn scar of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.31, 4.118 DCs 7800, 7802, 7803, 7804, 7805 
(2005); 4.118, DCs 7800, 7802, 7803, 7804, 7805 (2002).  

9.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.85, DC 6100 (1998 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
A letter discussing laws and regulations was issued to the 
veteran in January 2002.  This letter, however, only 
discussed the duty to assist provisions as to certain issues, 
to include sinusitis, a skin disorder of the legs, and a 
heart disorder.  A supplemental statement of the case (SSOC) 
which included recitation of applicable laws and regulations.  
Following the Board's May 2004 remand, a letter discussing 
the duty to assist regulations and all issues on appeal was 
sent to the veteran in May 2004.  An SSOC was issued in March 
2006 which included recitation of relevant provisions.  It is 
concluded by the Board that the totality of these documents 
notified the veteran of the evidence needed to prevail on 
these claims.  Specifically, these documents gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, whether they be for 
service connection or for an increased rating.  As to service 
connection claims, however, he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  While 
he was provided with notice of the type of evidence necessary 
to establish higher disability ratings, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  

Despite the inadequate notice provided to the claimant on one 
or both of these elements, the Board finds no prejudice to 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of the disorders on appeal.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

There is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases, which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
appellant's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Initially, the Board will consider whether service connection 
is warranted for sinusitis, a skin disorder of the legs, and 
a heart and lung disorder.  It is contended that these 
conditions are of service origin.  The veteran has 
specifically contended (in a March 2001 statement) that the 
skin disorder and lung disorder are the result of inservice 
exposure to chemicals and herbicides.  

The service medical records reflect that the veteran was seen 
on numerous occasions for respiratory complaints.  For 
example, in the late 1970s and early 1980s, the veteran was 
treated on numerous occasions for sinus congestion, a sore 
throat, a productive cough, hay fever, itchy and water eyes, 
and upper respiratory infections.  In subsequent years, these 
complaints continued, and in 1983, the diagnosis was 
bronchitis.  In 1986, he was noted to have pharyngitis.  In 
1987, he was seen for symptoms due to a head cold and sore 
throat.  In 1988, allergic rhinitis was noted, and on 
retirement exam, it was recorded that he had seasonal 
allergies with sinusitis.  (Service connection is in effect 
for rhinitis.)  

The service medical records are negative for treatment of a 
skin disorder, a heart disorder, to include a murmur, or for 
a lung disorder.  The July 1988 separation examination report 
shows that clinical evaluation of the skin, heart, and lungs 
and chest were normal.  

On post service VA examination in 1989, the veteran reported 
having persistent cold like symptoms.  It was noted that his 
nasal passages were congested, but there was no diagnosis.  
Post service private records from 1998-1999 show that he was 
seen for allergic rhinitis.  

In June 1999, the veteran submitted a statement in which he 
claimed, in part, that he was told in 1979 that he had a 
systolic ejection murmur.  He now experienced a dull ache in 
the upper center of the chest.  This occurred after exercise 
and exertion.  He sometimes experienced a tightness in the 
chest.  He felt that he had a severe sinus condition from all 
of the upper respiratory infections he had during service.  
He also felt that he might have granulomatous disease in the 
lungs.  He said that this was first detected in 1978.  

When examined by VA in August 1999, the veteran reported the 
onset of respiratory symptoms while in Germany in 1983.  He 
continued to experience itchy and watery eyes, sinus 
congestion, a runny nose, and sneezing.  These symptoms had 
not incapacitated him, and he had mostly treated them with 
lozenges, decongestants, and cough drops.  On ear, nose, and 
throat exam, no diagnosis was made.  

The veteran submitted a statement in March 2001, as well as 
an undated statement from A.R.B., (presumably his wife).  The 
veteran reiterated that he had sinus problems since the early 
1980s.  He said that the skin disorder on his legs resulted 
from chemical burns sustained in Vietnam while conducting 
defoliation missions.  This condition made his legs look as 
if they were tanned in splotches on the front of both calves.  
Hair did not grow there, and when scratched or cut, they were 
very tender and took longer than normal to heal.  He said 
that his heart disability (murmur) was found during active 
service, and he was grounded for a week or two.  He felt that 
he had a lung disease due to exposure to herbicides or 
asbestos.  The statement by A.R.B. attests, in part, to the 
fact that the veteran has a chronic skin disorder on his 
legs.

Private records dated from 2000 through 2003 reflect 
treatment for various conditions to include allergies.  An 
electrocardiogram in February 2003 was normal.  

VA examination in January 2005 shows that the veteran has 
allergic rhinitis.  This condition was treated with Zyrtec 
with good relief.  The veteran denied dyspnea, cough, 
wheezing, pleurisy, or hemoptysis.  The examiner opined that 
the veteran did not have sinusitis as the current diagnosis 
was allergic rhinitis which was likely related to service. 
(The Board notes that service connection was granted for 
allergic rhinitis.) 

Skin examination in January 2005 was essentially negative.  
The examiner noted that the legs were free of scars, and 
there was no rash.  Hair was noted to be growing normally on 
the legs.  

At the January 2005 exam, the veteran denied orthopnea, 
paroxysmal nocturnal dyspnea, and edema.  There was no 
history of high blood pressure, or rheumatic or scarlet 
fever.  He said that he sometimes had chest pain.  Exam, 
however, showed regular rhythm, no rub, no gallop, and no 
murmur.  Treadmill testing was accomplished, and the veteran 
went for slightly over 9 minutes with METS 10.1.  The test 
was stopped due to fatigue.  The veteran was advised to lose 
twenty pounds.  The examiner opined that there was no heart 
disease based on treadmill testing and electrocardiogram.  

No lung disease was diagnosed in any post service treatment 
records, to include the 2005 examination report summarized 
above and VA records dated in 2006.  

The Board observes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disabilities as there is no 
evidence of record that the veteran (or a relative) has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

As to the claims of service connection for sinusitis, a skin 
disorder of the legs, heart disease, claimed as a murmur, or 
a lung disorder, there are no postservice clinical records 
showing findings, diagnoses, or treatment for any of these 
conditions.  Moreover, a review of the record shows that 
current examination reflects that none of these conditions 
are present.  

Inasmuch as the evidence on file does not tend to show that 
the veteran has current sinusitis, a skin disorder, or a 
heart or lung disorder which may be associated with service, 
the Board concludes that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 (1999), 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current sinusitis, a skin disorder of the legs, or a heart 
or lung disorder, the claims must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for sinusitis, a skin disorder of the 
legs, or a heart or lung disorder, and these claims must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Turning to whether service connection is warranted for simple 
myopia, the Board notes that the service medical records 
reference the presence of this condition in 1983.  It is 
noted that upon separation examination report in 1988, the 
veteran's eyes were corrected to 20/20 bilaterally.  Post 
service treatment records include reference to other eye 
conditions (glaucoma and cataracts) that are not on appeal.  

In addition to the service connection laws and regulations 
already provided above, it is noted that 38 C.F.R. § 3.303(c) 
(2005) provides that congenital or development defects, 
refractive error of the eye, personality disorders, and 
mental deficiencies as such are not diseases with in the 
meaning of applicable legislation and service connection is 
not proper for these conditions.  

It is pointed out that myopia, more commonly known as 
nearsightedness, is defined as an error of refraction.  See 
Dorland's Illustrated Medical Dictionary (29th ed. 2000).  As 
refractive error of the eye is not a disease for which 
service connection may be granted, the Board concludes that 
the veteran's claim of entitlement to service connection for 
myopia cannot be granted as a matter of law.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Thoracolumbar Strain

The veteran asserts that his back disability is more severe 
than the currently rated 20 percent.  Upon VA exam in August 
1999, when asked to bend towards the floor and touch the 
floor with his fingertips, they were 6 inches from the floor.  
Right and left lateral bending was from 0 to 30 degrees.  
Backward extension was from 0 to 22 degrees.  The examiner 
noted that the veteran accomplished these movements very 
quickly and did not show signs that it was difficult or 
painful, but when asked, he said that all movements were 
painful.  Thoracic spine X-ray showed minimal mid thoracic 
scoliosis convex towards the right.  There was mild 
spondylosis in the mid and lower thoracic spine with small 
and end plate osteophytes.  The vertebral bodes were normal 
in height with no evidence for compression fracture.  The 
lumbosacral spine X-ray showed almost complete sacralization 
of the L5 vertebral body.  Small end osteophytes were present 
at L3-4 and L4-5.  

Subsequently dated records with pertinent findings regarding 
the spine include additional VA examination report dated in 
August 2005.  At that time, it was noted that the veteran did 
not use a cane, brace, or any other type of assistive device.  
The examiner noted tenderness in the musculature of the 
paraspinal areas from the base of the neck.  Range of motion 
of the thoracic lumbar spine during flexion was limited to 45 
degrees with pain.  Extension was limited to 5 degrees by 
pain, with right and left rotation to 15 degrees.  Right and 
left lateral flexion was to 10 degrees.  Pinprick was normal 
about the sacral area and buttocks.  Peripheral pulses were 
full.  X-rays revealed mild spondylosis.  

When examined by VA in November 2005, the veteran treated his 
back complaints with Motrin.  There was no indication of 
distribution into the lower extremities.  There were flare-
ups with overuse and activity over a 5 to 6 day time frame of 
working.  This would require a day of bed rest.  He could 
walk approximately for one mile.  Range of motion was to 40 
degrees of flexion with pain, and at 50 degrees, it became 
very painful.  Extension was to 30 degrees without pain and 
left and right lateral flexion were to 30 degrees without 
pain.  Left and right rotation were to 10 degrees without 
pain.  Straight leg raise was to 70 degrees with pain, and no 
pain was indicated prior to that measurement.  Vibratory 
sensation, sensory, perception, and proprioception were 
present and equal bilaterally in the feet and legs.  Toes 
were down turning on Babinski, reflexes were 2+ in the 
popliteal and Achilles tendon reflexes.  Popliteal posterior 
tibial and dorsalis pedis pulses were present and equal 
bilaterally.  Strength against pushing feet, toes, and legs 
was 5/5 with no give away and no pain.  The examiner noted 
the August 2005 X-ray results and the final diagnoses 
included mild mid thoracic osteophytes with mild degenerative 
arthritis and lumbar spine L5 sacralization without 
spondylolisthesis or subluxation, no disk narrowing or 
compression fractures, normal SI joints.  

During the course of this appeal, the diagnostic codes used 
for rating back disabilities were revised.  VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 
10, 2000); see 38 C.F.R. § 3.114.  

The veteran has appealed the disability initially signed, 
with the grant of service connection in 1999.  Because he 
appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

The Board notes that the RO considered both the new and the 
old regulations in determining that a rating higher than 20 
percent was not for assignment.  As such, the veteran has 
been given adequate notice and an opportunity to submit 
evidence and argument in support of her claims.  Thus, the 
Board finds that she will not be prejudiced by the Board 
addressing the revised regulations.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

At the time when service connection was initially established 
for a back disorder upon rating decision in 1999, the 
veteran's back disability was rated under 38 C.F.R. § 4.71a, 
DC 5295.  A 10 percent rating was assigned based on findings 
of characteristic pain or limited motion.  A 20 percent 
rating was not assigned as there were no findings of low back 
pain with muscle spasm on extension.  A 40 percent was not 
assigned as there was no showing of severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion.  DC 5292 could also be utilized when evaluating back 
disabilities.  In fact, review of the record reflects that 
when the veteran's 10 percent rating was increased to 20 
percent, also from June 1999, (see the March 2006 rating 
decision), this code was used.  Specifically, DC provides for 
a 40 percent rating when the evidence shows severe limitation 
of motion in the lumbar spine; a 20 percent rating is 
assigned for moderate limitation of motion.  A 10 percent 
rating is assigned for slight limitation of motion.  

Prior to current revisions, DC 5293 also allowed for the 
assignment of a 40 percent rating.  This higher rating could 
be assigned upon a showing of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent disability evaluation was for assignment when 
there was evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
and characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome was amended.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, DC 5293 (2003).  Under 
the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  
Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 20 
percent disability evaluation; evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months warrants 
the assignment of a 40 percent disability rating; evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrants the 
assignment of a 60 percent disability rating.

For purposes of evaluations under DC 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Note 1 following DC 5293, 
effective September 23, 2002.  With regard to evaluations on 
the basis of chronic manifestations, orthopedic disabilities 
are evaluated using the rating criteria for the most 
appropriate orthopedic diagnostic code or codes; neurologic 
disabilities are evaluated separately using the rating 
criteria for the most appropriate neurologic diagnostic code 
or codes.  See 38 C.F.R. § 4.71a, Note 2 following DC 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following DC 5293, 
effective September 23, 2002.

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a were amended, including criteria for rating invertebral 
disc syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).  
The amendment changes the diagnostic code numbers used for 
all spine disabilities and institutes the use of a general 
rating formula for diseases and injuries of the spine for the 
new DCs 5235 to 5243 unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of DC 5293 (Intervertebral Disc Syndrome is 
redesignated as DC 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  DC 5235, Vertebral fracture or 
dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 
Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 
5239 Spondylolisthesis or segmental instability; DC 5240 
Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 
Degenerative arthritis of the spine (see also DC 5003); DC 
5243 Intervertebral disc syndrome.

The Board also points out that DC 5003 was considered because 
the record clearly shows that the veteran has degenerative 
arthritis in the lumbar spine.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by the limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5003.

Given the evidence as outlined above, the Board finds that 
neither the old nor the new rating criteria is more 
beneficial to the veteran as the evidence shows that the 
assigned 20 percent rating most appropriately reflects the 
level of disability experienced by the veteran under all 
rating criteria.  The Board notes that 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes. See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
with 38 C.F.R. § 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain were considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

As for the rating criteria in effect at the time service 
connection was first established and the veteran filed a 
request for an increase, the Board finds that a rating higher 
than 20 percent may not be assigned under DC 5295 because 
there is no evidence of any listing of the spine, marked 
limitation of forward flexion, or any abnormal mobility.  
Under DC 5293, a rating higher than 20 percent may not be 
assigned because there is no evidence of intervertebral disc 
syndrome with recurring attacks and only intermittent relief.  
And, a rating higher than 20 percent may not be assigned 
under DC 5292 because the veteran's limited motion in his 
lumbar spine is moderate as opposed to severe.  The Board 
specifically finds that the limited lumbar motion is moderate 
because the veteran maintains 40 degrees of flexion, 
extension to 30 degrees, and bilateral lateral flexion to 30 
degrees.  Although he has complaints of pain with all ranges 
of motion, the level of functionality retained is consistent 
with a finding of moderate limitation.  As such, a rating 
higher than 20 percent may not be assigned under the old 
rating criteria.

As for current rating criteria, the Board finds that a rating 
higher than 20 percent may not be assigned based on 
incapacitating episodes as the medical evidence does not show 
that the veteran has at any time been confined to bedrest by 
a physician for his back pain, much less for four weeks in a 
twelve month period.  Additionally, there is no evidence of 
ankylosis of the thoracolumbar spine so as to allow for the 
assignment of a rating higher than 20 percent under the 
general rating formula for back disabilities.  The veteran 
has forward flexion greater than 30 degrees, but less than 60 
degrees, meeting criteria for assignment of a 20 percent 
rating under the general rating formula.  Therefore, a rating 
higher than 20 percent may not be assigned under the new 
rating criteria.

"Staged ratings" as contemplated by the CAVC in Fenderson v. 
West, supra, for discrete intervals based on changes in 
levels of symptomatology are not warranted.  The highest 
evaluation warranted at any time during the pendency of the 
appeal is the presently assigned disability rating.  In the 
absence of clinical evidence demonstrating the criteria 
required for a higher disability rating, an increased 
evaluation is not warranted.

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  

Based on the above, the Board finds that the preponderance of 
the evidence is against a rating higher than 20 percent for 
thoracolumbar strain.  

Scar of the Right Eyebrow and Burn Scar of the Left Hand

The veteran's left hand burn scar is currently evaluated as 
noncompensable under DC 7805, rate on limitation of function 
of affected part.  When service connection was first 
established in 1989, the noncompensable rating was assigned 
under DC 7802, burn scars, second degree.  That code provided 
that an area or areas approximating 1 square foot warranted a 
10 percent rating.  38 C.F.R. § 4.118; see 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, 
zero percent shall be assigned if the requirements for a 
compensable rating are not met).  

The right eyebrow scar is currently evaluated as 
noncompensable under DC 7800 for slight disfigurement of the 
head, face, or neck.  As to this claim, the veteran has 
appealed the disability initially signed, with the grant of 
service connection in 1999.  Because he appealed the initial 
rating as to this disorder, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson, 
supra.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability for skin disorders, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § Pt. 4).  
Generally, as noted earlier, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal proves has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas, supra.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both the old and new 
versions of the regulations.  Therefore, the Board may also 
consider each version without determining whether doing so 
will be prejudicial to the veteran.  Bernard, supra.

Under the previous rating criteria, Code 7800, disfiguring 
scars of the head, face, or neck, provides for a 
noncompensable rating for slight disfigurement.  A 10 percent 
rating is assigned when disfigurement is moderate.  DC 7802 
regarding second degree burn scars provides for a 10 percent 
rating for an area or areas approximating 1 square foot.  A 
maximum 10 percent rating is assigned under Codes 7803 and 
7804 if a scar is superficial and poorly nourished with 
repeated ulceration or is superficial and tender and painful 
on objective demonstration, respectively.  Under Code 7805, 
other scars are rated according to limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more cm.) in length; scar at least one 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  38 C.F.R. § 4.118 (2005).

Under the amended criteria, DC 7802 provides that scars, 
other than the head, face, or neck, that are superficial and 
that do not cause limited motion may be assigned a 10 percent 
evaluation for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  

Under the amended rating criteria, a superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating under Code 
7803.  Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating per 
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part by Code 7805.  38 
C.F.R. § 4.118 (2005).

When evaluating the right eyebrow scar or the left hand burn 
scar, the Board finds that the overall disability picture 
does not more nearly approximate the criteria for a 
compensable evaluation under either the previous or amended 
versions of Codes 7800, 7803, 7804, and 7805.  DC 7802 was 
also considered in regard to the hand scar.  38 C.F.R. § 4.7.  
A comprehensive review of the evidence of record fails to 
support compensable ratings, and in fact only provides 
evidence against the veteran's claims.

With respect to the previous rating criteria, it is noted 
that upon VA examination in August 1999, the examiner noted 
that the eyebrow scar and the left hand burn scar were both 
hard to see.  The eyebrow scar was described as well-healed 
and covered.  The left hand burn scar showed no change in the 
color of the skin.  Although the veteran reported a tingling 
feeling in the area, the examiner noted that there was no 
inflammation, edema, or keloid formation on the hand scar or 
the eyebrow scar.  

Upon VA exam in November 2005, the examiner noted that the 
eyebrow scar was virtually invisible.  There was no loss of 
tissue, no change in color of the skin, and it was non-
adhered, non-tender, and it could not be measured due to its 
invisibility.  There was no gross distortion or asymmetry of 
the facial features from the invisible scar.  The examiner 
noted that there was a left hand flash burn in the web 
between the thumb and forefinger.  There was, however, no 
evidence of a scar.  There was no loss of tissue, no loss of 
muscle mass, and no irregularity of the skin.  It was non 
atrophic and was not shiny or scaly.  There was no area to 
measure and no loss of underlying tissue.  There was no 
ulceration or skin breakdown, no depression of the surface 
contour of the scar on palpation.  There was no superficial 
scar or deep scar visible.  There was no inflammation, edema 
or keloid formation, no disfigurement, discoloration, or hypo 
or hyper-pigmentation evidence.  

As there is no evidence of repeated ulceration, tenderness, 
or disfigurement on examinations of record, the Board finds 
that, as a whole, the post-service medical record, including 
several VA examinations, provide evidence against these 
claims.  Moreover, as to the old and amended rating criteria, 
VA examinations of record provided evidence that the scars 
could not be measured as they were virtually invisible.  As 
to the amended criteria, it is noted that there was no 
evidence of instability, adherence, an area of 144 sq. inches 
(hand scar), indurated or inflexible skin, missing underlying 
soft tissue, or disfigurement.  Such facts provide strong 
evidence against compensable disability ratings.  The VA 
examinations of record also show that the scars do not cause 
any limitation of function under Code 7805.

With regard to the veteran and his representative's own 
beliefs, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson, however, neither the veteran nor his 
representative is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
criteria for a higher rating that require a clinical 
examination by a medical professional.  Grottveit v. Brown, 5 
Vet. App. at 93; Espiritu v Derwinski, 2 Vet. App. at 494.

Based on the above, the Board finds that the preponderance of 
the evidence is against an initial compensable disability 
rating for a right eyebrow scar under either version of the 
rating criteria.  "Staged ratings" as contemplated by the 
CAVC in Fenderson, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.  Additionally, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for a left hand burn scar 
under either version of the rating criteria.  

Finally, the Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  



Bilateral Hearing Loss

The veteran contends that an increased rating is warranted 
for bilateral hearing loss.  He points out that he was 
assigned to a great deal of noise exposure as a pilot.  In 
2001, A.R.B. reported that the veteran's hearing was not 
aided by hearing aids.  It was difficult for the veteran to 
watch television with his family.  

In a March 1989 rating decision, service connection for a 
bilateral hearing loss was granted and a noncompensable 
rating was assigned.  At that time, VA audiometric evaluation 
showed an average pure tone conduction threshold of 16 in the 
right ear and 20 in the left ear.  In November 1999, the RO 
confirmed and continued the denial of a compensable rating 
for this condition.  Considered at that time were the results 
of a VA audiological examination from September 1999.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
55
65
LEFT
15
45
55
65

The right ear average pure tone threshold was 38 and it was 
45 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  

On VA audiological evaluation in January 2001, pure tone 
thresholds, in decibels, (air conduction) were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
25
60
75
LEFT
25
50
55
70

Speech eudiometry revealed speech recognition ability of 96 
percent in each ear.

The most recent clinical findings regarding bilateral hearing 
loss are provided by VA audiological exam from November 2005.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
70
LEFT
20
60
60
65

The average pure tone threshold average was 44 in the right 
ear and 51 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  

During the pendency of this appeal, the diagnostic criteria 
for rating hearing loss were amended by regulatory changes in 
the law.  See Karnas, supra.  Accordingly, the Board will 
consider both former and amended criteria and will apply the 
criteria more favorable to the veteran.  Id.  

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  The Board parenthetically notes that the 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  The amended 
regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
amended Rating Schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and DCs 6100-6110 (1998 & 2005).

When applying the audiological evaluations of record to the 
applicable criteria, those reports that include the necessary 
findings of pure tone thresholds and speech discrimination 
percentages, result in designations of Level "I" for each 
ear.  38 C.F.R. § 4.85(b).  When applied to Table VII, these 
numeric designations translate to a noncompensable 
evaluation.  This is true of the findings made at 
audiological examinations in 1989, 1999, and 2005.  The 2001 
report did not include pure tone threshold averages and has 
not been applied to the Table.  

In considering the veteran's claim, the Board acknowledges 
the veteran's and other's descriptions of his current 
symptoms of bilateral hearing loss.  The Board treats these 
statements as credible assertions.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived by mechanical application 
of numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Further, the opinions and observations 
of the veteran and A.R.B. alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, DC 
6100 with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu, supra.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  In this case, 
the veteran's audio examination report results do not apply 
to the criterion of an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86 (2005).

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  

Based on the evidence discussed above, the Board finds that 
the preponderance of the record is against the assignment of 
a compensable evaluation for bilateral hearing loss.  




ORDER

Service connection for sinusitis is denied.  

Service connection for a skin disorder of the legs is denied.  

Service connection for a heart disorder, claimed as a murmur, 
is denied.  

Service connection for a lung disorder, to include as a 
result of exposure to Agent Orange, is denied.  

Service connection for simple myopia is denied.  

An initial rating in excess of 20 percent for service-
connected thoracolumbar strain is denied.  

An initial compensable rating for service-connected scar of 
the right eyebrow is denied.  

A compensable rating for a burn scar of the left hand is 
denied.  

A compensable rating for bilateral hearing loss is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


